EXHIBIT 10.4

 

CONFIRMATION OF AND JOINDER TO GUARANTEES AND
CONFIRMATION AND AMENDMENT OF AND JOINDER TO
OTHER INCIDENTAL DOCUMENTS

 

THIS CONFIRMATION OF AND JOINDER TO GUARANTEES AND CONFIRMATION AND AMENDMENT OF
AND JOINDER TO OTHER INCIDENTAL DOCUMENTS (this “Confirmation”) is made as of
November 1, 2008 by FIVE STAR QUALITY CARE, INC., a Maryland corporation (the
“Guarantor”), FIVE STAR QUALITY CARE TRUST, a Maryland business trust (the
“Tenant”), FSQ, INC., a Delaware corporation (the “Tenant Pledgor”), each of the
parties identified on the signature page hereof as a subtenant pledgor
(collectively, the “Subtenant Pledgors”), and each of the parties identified on
the signature page hereof as a subtenant (collectively, the “Subtenants”) for
the benefit of each of the parties identified on the signature page hereof as a
landlord (collectively, the “Landlord”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the terms of that certain Amended and Restated Master Lease
Agreement (Lease No. 3), dated as of June 30, 2008, as amended by that certain
First Amendment to Amended and Restated Master Lease Agreement (Lease No. 3),
dated as of August 1, 2008, and that certain Second Amendment to Amended and
Restated Master Lease Agreement (Lease No. 3), dated as of September 1, 2008 (as
so amended, “Amended Lease No. 3”), certain entities comprising the Landlord
lease to the Tenant, and the Tenant leases from certain entities comprising the
Landlord, certain property, all as more particularly described in Amended Lease
No. 3; and

 

WHEREAS, the payment and performance of all of the obligations of the Tenant
with respect to Amended Lease No. 3 are guaranteed by that certain Amended and
Restated Guaranty Agreement (Lease No. 3), dated as of June 30, 2008, made by
the Guarantor for the benefit of the Landlord (as the same may be amended,
restated or otherwise modified or confirmed from time to time, the “Tenant
Guarantee”) and that certain Amended and Restated Subtenant Guaranty Agreement
(Lease No. 3), dated as of June 30, 2008, made by certain of the Subtenants for
the benefit of the Landlord (as the same may be amended, restated or otherwise
modified or confirmed from time to time, the “Subtenant Guarantee”; and,
together with the Tenant Guarantee, collectively, the “Guarantees”); and

 

WHEREAS, the payment and performance of all of the obligations of the Tenant
with respect to Amended Lease No. 3

 

--------------------------------------------------------------------------------


 

are further secured by the other Incidental Documents (this and other
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in Amended Lease No. 3); and

 

WHEREAS, pursuant to a Third Amendment to Amended and Restated Master Lease
Agreement (Lease No. 3), dated as of the date hereof (the “Third Amendment”),
Amended Lease No. 3 is being amended to add a certain property thereto, as more
particularly described in the Third Amendment; and

 

WHEREAS, the Tenant intends to enter into a sublease agreement (as the same may
be amended, restated or otherwise modified from time to time, the “IN Sublease”)
with Five Star Quality Care-IN, LLC, a Maryland limited liability company and an
affiliate of Tenant (the “IN Subtenant”), to sublease the property being added
to Amended Lease No. 3 pursuant to the Third Amendment; and

 

WHEREAS, in connection with, and as a condition precedent to, the execution of
the Third Amendment by the Landlord, the Landlord has required that the parties
hereto confirm that the Guarantees and the other Incidental Documents remain in
full force and effect and apply to Amended Lease No. 3 as amended by the Third
Amendment, and that the Incidental Documents be amended, subject to the terms
and conditions of this Confirmation; and

 

WHEREAS, in connection with the execution of the Third Amendment and the IN
Sublease, and in order to accomplish the foregoing, the parties hereto wish to
amend certain of the Incidental Documents, including (i) the Amended and
Restated Subtenant Security Agreement (Lease No. 3), dated as of June 30, 2008,
by and among certain of the Subtenants and certain entities comprising the
Landlord (as the same may be amended, restated or otherwise modified or
confirmed from time to time, the “Subtenant Security Agreement”); (ii) the
Amended and Restated Security Agreement (Lease No. 3), dated as of June 30,
2008, by and among the Tenant and certain entities comprising the Landlord (as
the same may be amended, restated or otherwise modified or confirmed from time
to time, the “Tenant Security Agreement”); and (iii) the Amended and Restated
Pledge of Stock and Membership Interests Agreement, dated as of June 30, 2008,
made by certain of the Subtenant Pledgors for the benefit of certain entities
comprising the Landlord (as the same may be amended, restated or otherwise
modified or confirmed from time to time, the “Subtenant Pledge Agreement”), all
subject to and upon the terms and conditions herein set forth;

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree, effective as of the date
hereof, as follows:

 

1.             Joinder by IN Subtenant.  The IN Subtenant hereby joins in the
Subtenant Guarantee and the Subtenant Security Agreement as if it had originally
executed and delivered the Subtenant Guarantee and the Subtenant Security
Agreement as a “Subtenant” thereunder.

 

2.             Joinder by New Subtenant Pledgors.  The Heartlands Retirement
Community - Ellicott City I, Inc. and The Heartlands Retirement Community -
Ellicott City II, Inc., each a Maryland corporation, as the sole members of
FSQC-AL, LLC and IN Subtenant respectively, hereby join in the Subtenant Pledge
Agreement as if they had originally executed and delivered the Subtenant Pledge
Agreement as “Pledgors” thereunder.

 

3.             Acknowledgement of O.F.C. Corporation.  Each of Tenant,
Guarantor, Subtenants, Tenant Pledgor and Subtenant Pledgors hereby recognizes
O.F.C. Corporation as a beneficiary under each of the Incidental Documents as if
O.F.C. Corporation were originally named as a “Landlord” or “Secured Party”, as
applicable, under such Incidental Document where the context so applies.

 

4.             Amendment of Subtenant Security Agreement.  The Subtenant
Security Agreement is hereby amended by (i) replacing Exhibit A attached thereto
with Exhibit A attached hereto; (ii) replacing Schedule 1 attached thereto with
Schedule 1 attached hereto; and (iii) replacing Schedule 2 attached thereto with
Schedule 2 attached hereto.

 

5.             Amendment of Tenant Security Agreement.  The Tenant Security
Agreement is hereby amended by replacing Schedule 2 attached thereto with
Schedule 3 attached hereto.

 

6.             Amendment of Subtenant Pledge Agreement.  The Subtenant Pledge
Agreement is hereby amended by (i) replacing Exhibit A attached thereto with
Exhibit B attached hereto; and (ii) replacing Exhibit B attached thereto with
Exhibit C attached hereto.

 

7.             Confirmation of Guarantees and Other Incidental Documents.  Each
of the parties to the Guarantees and the other Incidental Documents hereby
confirms that all references in the Guarantees and the other Incidental
Documents to the “Amended

 

3

--------------------------------------------------------------------------------


 

Lease No. 3” shall refer to Amended Lease No. 3 as amended by the Third
Amendment, and the Guarantees and the other Incidental Documents, as amended and
confirmed hereby, are hereby ratified and confirmed in all respects.

 

8.             No Impairment, Etc.  The obligations, covenants, agreements and
duties of the guarantors under the Guarantees shall not be impaired in any
manner by the execution and delivery of the Third Amendment, and in no event
shall any ratification or confirmation of such Guarantees or such other
Incidental Documents, or the obligations, covenants, agreements and the duties
of the guarantors thereunder or of the parties under the other Incidental
Documents, including, without limitation, this Confirmation, be required in
connection with any such amendment, change or modification.

 

[Signatures on the following pages.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Confirmation to be duly
executed, as a sealed instrument, as of the date first set forth above.

 

 

GUARANTOR:

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

 

 

 

 

TENANT PLEDGOR:

 

 

 

FSQ, INC.

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

SUBTENANT PLEDGORS:

 

 

 

FIVE STAR QUALITY CARE–CA II, INC.,
FIVE STAR QUALITY CARE–SOMERFORD,
LLC,

 

SOMERFORD PLACE, LLC,

 

HAMILTON PLACE, LLC,

 

THE HEARTLANDS RETIREMENT COMMUNITY– ELLICOTT CITY I, INC., and

 

THE HEARTLANDS RETIREMENT COMMUNITY– ELLICOTT CITY II, INC.

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of each of the

 

 

foregoing entities

 

 

SUBTENANTS:

 

 

 

FIVE STAR QUALITY CARE-IN, LLC,

 

FSQC-AL, LLC,

 

FIVE STAR QUALITY CARE–CA II, LLC,

 

FIVE STAR QUALITY CARE–COLORADO, LLC,

 

FIVE STAR QUALITY CARE–GA, LLC,

 

FIVE STAR QUALITY CARE–IA, LLC,

 

FIVE STAR QUALITY CARE–KS, LLC,

 

FIVE STAR QUALITY CARE–MO, LLC,

 

FIVE STAR QUALITY CARE–NE, LLC,

 

FIVE STAR QUALITY CARE–WI, LLC,

 

FIVE STAR QUALITY CARE–WY, LLC,

 

FIVE STAR QUALITY CARE–NE, INC.,

 

ANNAPOLIS HERITAGE PARTNERS, LLC,

 

COLUMBIA HERITAGE PARTNERS, LLC,

 

ENCINITAS HERITAGE PARTNERS, LLC,

 

FREDERICK HERITAGE PARTNERS, LLC,

 

HAGERSTOWN HERITAGE PARTNERS, LLC,

 

NEWARK HERITAGE PARTNERS I, LLC,

 

NEWARK HERITAGE PARTNERS II, LLC,

 

REDLANDS HERITAGE PARTNERS, LLC, and

 

STOCKTON HERITAGE PARTNERS, LLC

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of each of the

 

 

foregoing entities

 

--------------------------------------------------------------------------------


 

 

FRESNO HERITAGE PARTNERS, A

 

CALIFORNIA LIMITED PARTNERSHIP and

 

ROSEVILLE HERITAGE PARTNERS, A

 

CALIFORNIA LIMITED PARTNERSHIP

 

 

 

By:

Somerford Place LLC,

 

 

General Partner of each of

 

 

the foregoing entities

 

 

 

 

 

 

 

 

By:

/s/ Travis K. Smith

 

 

 

Travis K. Smith

 

 

 

Vice President

 

7

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

SPTIHS PROPERTIES TRUST,

 

SPTMNR PROPERTIES TRUST,

 

SNH SOMERFORD PROPERTIES TRUST,

 

and O.F.C. CORPORATION

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President of each of the

 

 

foregoing entities

 

8

--------------------------------------------------------------------------------


 

The following exhibits have been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

 

Exhibit A (Subleases), Exhibit B (Subleases) and Exhibit C (Pledged Interests)
and Schedule 1 (Subtenants), Schedule 2 (Facilities), and Schedule 3
(Facilities)

 

--------------------------------------------------------------------------------